DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed 8/18/2021 is acknowledged.  Claims 1, 133, 137, 139 have been amended. Claims 2-132, 140-151 have been canceled. Claims 152-163 have been added. Claims 1, 133-139 and 152-163 are pending. All of the arguments have been thoroughly reviewed and considered.   Applicant’s arguments were found persuasive to obviate the rejection of the prior Office action.  Accordingly the rejections of the prior Office action withdrawn.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Hoser et al., has already been made of record.   The examiner agrees that the teachings of Hoser et al does not teach the combination of method steps wherein the  forward primers binds to the ribonuclease annex to invade the double stranded nucleic acid target, thus resulting in amplification as disclosed in the claims 1, 133-139, 152-163.  In contrast, Hoser relies on an invasion oligonucleotide that is used for strand invasion.  The examiner agrees that the extendable primers, such as the forward and reverse primers are not part of strand invasion to result in amplification. Patentability is based on the combination of method steps recited therein.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA B WILDER whose telephone number is (571)272-0791. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA B WILDER/Primary Examiner, Art Unit 1637